Case 19-56846-jrs   Doc 7   Filed 05/07/19 Entered 05/07/19 12:57:46   Desc Main
                             Document     Page 1 of 7




                     UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

In re:                           :
                                 :            Case No. 19-56846-JRS
1400 NORTHSIDE DRIVE, INC.,      :            Atlanta Division
d/b/a SWINGING RICHARDS,         :
                                 :
     Debtor.                     :            Chapter 11
_________________________________:
                                 :            Case No. 19-20853-JRS
CUMMINS BEVERIDGE JONES, II,     :            Gainesville Division
a/k/a C.B. JONES,                :
                                 :
     Debtor.                     :            Chapter 11
_________________________________:


                        MOTION FOR ORDER
 AUTHORIZING JOINT PROCEDURAL ADMINISTRATION OF RELATED CASES

     COME NOW 1400 Northside Drive, Inc. and Cummins Beveridge
Jones, II (said parties being sometimes collectively referred to
herein as the "Debtors"), as debtors and debtors in possession
in the above-captioned bankruptcy cases (collectively, the
"Cases"), and, pursuant to Federal Rule of Bankruptcy Procedure
1015(b)(4), file this Motion for Order Authorizing Joint
Procedural Administration (the "Motion"), requesting that the
Court authorize the joint procedural administration of the
Cases.    In support of this Motion, the Debtors respectfully show
the Court the following:


                                 JURISDICTION


     1.    This Court has jurisdiction to consider the Motion
pursuant to 28 U.S.C. §§ 157 and 1334.           The matter is a core
Case 19-56846-jrs   Doc 7   Filed 05/07/19 Entered 05/07/19 12:57:46   Desc Main
                             Document     Page 2 of 7




proceeding pursuant to 28 U.S.C. §157(b).            Venue is proper
before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.


                       INTRODUCTION AND BACKGROUND


     2.     On May 2, 2019, 1400 Northside Drive, Inc. filed a
voluntary petition under chapter 11 of title 11 of the United
States Code, in the United States Bankruptcy Court for the
Northern District of Georgia, Atlanta Division, case number 19-
56846-JRS, through the law offices of Paul Reece Marr, P.C.                 On
May 2, 2019, 1400 Northside Drive, Inc. filed a voluntary
petition under chapter 11 of title 11 of the United States Code,
in the United States Bankruptcy Court for the Northern District
of Georgia, Gainesville Division, case number 19-20853-JRS,
through the law offices of Paul Reece Marr, P.C.              The Cases are
pending before this Court.        The Debtors continue in possession
of their properties and continue to operate and manage their
affairs as debtors in possession pursuant to 11 U.S.C. §§ 1107
and 1108.
     3.     1400 Northside Drive, Inc. was incorporated in the
State of Georgia on March 14, 1996.           1400 Northside Drive, Inc.
operates an adult exotic dance club on property having a local
address of 1400 Northside Drive, N.W., Atlanta, Georgia 30318
(“Business Premises”).       C.B. Jones is the C.E.O. and sole
shareholder in and to 1400 Northside Drive, Inc. and owns the
Business Premises outright.
     4.     1400 Northside Drive, Inc. and C.B. Jones were co-
defendants in two separate FLSA lawsuits brought by several
dancers.    One of the lawsuits was reduced to judgment and a
settlement agreement was entered into with regard to the other
Case 19-56846-jrs   Doc 7   Filed 05/07/19 Entered 05/07/19 12:57:46   Desc Main
                             Document     Page 3 of 7




lawsuit.    The judgment creditor levied on corporate and personal
accounts pre-Petition, necessitating filing the bankruptcy
Petitions.
     5.    The primary debts in both of the Cases are the FSLA
claims.    C.B. Jones does have mortgages on various of his
properties, but those debts did not necessitate filing his
Petition.
     6.    Given the joint debt structure, many of the issues
involved in these Cases will apply to both of the Debtors.                 In
addition, the Debtors anticipate the likelihood of filing a
joint plan of reorganization.
     7.     It would be an unnecessary burden on the Debtors, this
Court, and the Bankruptcy Clerk’s Office to maintain separate
dockets for each of the bankruptcy cases.            Joint administration
of the Chapter 11 cases will facilitate the orderly and
efficient administration thereof.
     8.     Pursuant to Federal Rule of Bankruptcy Procedure
1015(b), if two or more bankruptcy cases are pending in the same
court by a debtor and its affiliate or affiliates, the
bankruptcy court may order a joint administration of the
estates. Fed. R. Bankr. P. 1015(b)(4).           As stated hereinabove,
the C.B. Jones owns and controls 1400 Northside Drive, Inc.
Accordingly, each of the Debtors is an "affiliate" of the other
as the term “affiliate” is defined in 11 U.S.C. § 101(2).


                              RELIEF REQUESTED


     9.     The Debtors seek entry of an order in accordance with
Federal Rule of Bankruptcy Procedure 1015(b) authorizing joint
procedural administration of the Debtors’ Cases.              Joint
Case 19-56846-jrs   Doc 7   Filed 05/07/19 Entered 05/07/19 12:57:46   Desc Main
                             Document     Page 4 of 7




administration is for procedural purposes only.              Nothing in this
Motion is intended or should be construed as seeking substantive
consolidation.
     10.   The Debtors further request that all pleadings filed
in the jointly administered case bear the following case style:

                     UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

In re:                           :            Chapter 11 Judge Sacca
                                 :
1400 NORTHSIDE DRIVE, INC.,      :            Case No. 19-56846-JRS
d/b/a SWINGING RICHARDS,         :
CUMMINS BEVERIDGE JONES, II,     :            Case No. 19-20853-JRS
a/k/a C.B. JONES,________________:
                                 :            Jointly Administered Under
     Debtors.                    :            Case No. 19-56846-JRS
_________________________________:

     11.   Federal Rule of Bankruptcy Procedure 1015(b) allows
the Court to order the joint administration of a debtor and one
or more affiliates and provides, in pertinent part, as follows:


  (b) Cases Involving Two or More Related Debtors. If . . .
  two or more petitions are pending in the same court by or
  against. . . (4) a debtor and an affiliate, the court may
  order a joint administration of the estates.

     12.   Section 101(2) of the Bankruptcy Code defines
“affiliate”, in pertinent part, as follows:


  entity that directly or indirectly owns, controls,
  or holds with power to vote, 20 percent or more of
  the outstanding voting securities of the debtor . . .
  corporation 20 percent or more of whose outstanding
  voting securities are directly or indirectly owned,
  controlled, or held with the power to vote, by the
Case 19-56846-jrs   Doc 7   Filed 05/07/19 Entered 05/07/19 12:57:46   Desc Main
                             Document     Page 5 of 7




   debtor, or by an entity that directly or indirectly
   owns, controls, or holds with the power to vote, 20
   percent or more of the outstanding voting securities
   of the debtor . . .

   13.     Joint administration is a method used commonly to
facilitate efficient administration of bankruptcy cases and
reduce the overall administrative costs.            As explained in the
Official Committee Note to Federal Rule of Bankruptcy Procedure
1015(b):


   Joint administration as distinguished from
   consolidation may include combining the estates by
   using a single docket for the matters occurring in
   the administration, including the listing of filed
   claims, the combining of notices to creditors of
   the different estates, and the joint handling of other
   purely administrative matters that may aid in expediting
   the cases and rendering the process less costly.

   14.     Joint administration will significantly reduce the
cost of administering the bankruptcy cases by eliminating
unnecessary paperwork, duplicate filings, and noticing costs.
Also, by jointly administering the cases, one docket will be
maintained, thereby eliminating confusion which may exist if
separate dockets are maintained for related cases.
Additionally, the Clerk of the Bankruptcy Court will be relieved
of the burden of entering duplicative orders and motions and
maintaining duplicative files.
   15.     Joint administration is only procedural and does not
impair any creditors’ substantive rights.            See In re N.S.
Garrott & Sons, 63 B.R. 189, 191 (Bankr. E.D. Ark. 1986).                The
relief requested herein will not create a conflict of interest
between the creditors of different estates.             Each creditor or
Case 19-56846-jrs   Doc 7   Filed 05/07/19 Entered 05/07/19 12:57:46   Desc Main
                             Document     Page 6 of 7




party-in-interest will maintain whatever rights it may have
against a particular estate in which it asserts a claim.
Joint administration will promote and assist with the orderly
and efficient administration of these bankruptcy cases and
substantially reduce administrative costs without impairing or
prejudicing the substantive rights of creditors.
     16.   Notice of the Motion has been served on the Office of
the United States Trustee for the Northern District of Georgia.
The Debtors submit that given the procedural nature of the
relief sought herein such notice is sufficient and no further
notice is required.
     17.   No previous motion requesting the relief sought herein
has been filed. The Debtors have uploaded a proposed Order
granting this Motion.
     WHEREFORE, the Debtors request that for ease of
administration, convenience, and economy, the Court enter an
order directing the joint administration of the Debtors' Cases,
and provide such other and further relief as may be just and
proper.

Prepared and submitted by
PAUL REECE MARR, P.C.
Debtors’ counsel

/s/ Paul Reece Marr
Paul Reece Marr
GA Bar #471230
Suite 960
300 Galleria Parkway, N.W.
Atlanta, GA 30339
770-984-2255
paul.marr@marrlegal.com
Case 19-56846-jrs   Doc 7   Filed 05/07/19 Entered 05/07/19 12:57:46   Desc Main
                             Document     Page 7 of 7




                      UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

In re:                           :
                                 :            Case No. 19-56846-JRS
1400 NORTHSIDE DRIVE, INC.,      :            Atlanta Division
d/b/a SWINGING RICHARDS,         :
                                 :
     Debtor.                     :            Chapter 11
_________________________________:
                                 :            Case No. 19-20853-JRS
CUMMINS BEVERIDGE JONES, II,     :            Gainesville Division
a/k/a C.B. JONES,                :
                                 :
     Debtor.                     :            Chapter 11
_________________________________:

                            CERTIFICATE OF SERVICE

     This is to certify that I have on this day electronically
filed the foregoing MOTION FOR ORDER AUTHORIZING JOINT
PROCEDURAL ADMINISTRATION OF RELATED CASES using the Bankruptcy
Court’s Electronic Case Filing program, which sends a notice of
this document and an accompanying link to this document to the
following parties who have appeared in this case under the
Bankruptcy Court’s Electronic Case filing program:

  •   Office of the United States
      Trustee     ustpregion21.at.ecf@usdoj.gov
  •   David S. Weidenbaum     david.s.weidenbaum@usdoj.gov

      This the 7th day of May, 2019.

                                     /s/ Paul Reece Marr
                                     Paul Reece Marr
                                     GA Bar No. 471230
Paul Reece Marr, P.C.
300 Galleria Parkway
Suite 900
Atlanta, GA 30339
770-984-2255
paul.marr@marrlegal.com
